--------------------------------------------------------------------------------


RECEIVABLES SALE AGREEMENT

DATED AS OF MARCH 27, 2003

AMONG

SCP DISTRIBUTORS LLC, SCP SERVICES LP AND
SUPERIOR POOL PRODUCTS LLC,
AS ORIGINATORS

AND

SUPERIOR COMMERCE LLC,
AS BUYER

--------------------------------------------------------------------------------


RECEIVABLES SALE AGREEMENT

        THIS RECEIVABLES SALE AGREEMENT, dated as of March 27, 2003, is by and
among SCP Distributors LLC, a Delaware limited liability company, SCP Services
LP, a Delaware limited partnership, and Superior Pool Products LLC, a Delaware
limited liability company (each of the foregoing, an “Originator” and
collectively, the “Originators”), and Superior Commerce LLC, a Delaware limited
liability company (“Buyer”). Unless defined elsewhere herein, capitalized terms
used in this Agreement shall have the meanings assigned to such terms in Exhibit
I hereto (or, if not defined in Exhibit I hereto, the meanings assigned to such
terms in Exhibit I to the Purchase Agreement hereinafter defined).

PRELIMINARY STATEMENTS

          Each of the Originators now owns, and from time to time hereafter will
own, Receivables. Each of the Originators wishes to sell and assign to Buyer,
and Buyer wishes to purchase from such Originator, all of such Originator’s
right, title and interest in and to its Receivables, together with the Related
Security and Collections with respect thereto.


          Each of the Originators and Buyer intends the transactions
contemplated hereby to be true sales of the Receivables from such Originator to
Buyer, providing Buyer with the full benefits of ownership of the Receivables
originated by such Originator, and none of the Originators or Buyer intends
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to any Originator.


          Buyer will sell undivided interests in the Receivables and in the
associated Related Security and Collections pursuant to that certain Receivables
Purchase Agreement dated as of March 27, 2003 (as the same may from time to time
hereafter be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”) among Buyer, SCP Distributors LLC, a Delaware limited
liability company (“Distributors”), as initial Servicer, Jupiter Securitization
Corporation (“Conduit”), the financial institutions from time to time party
thereto as “Financial Institutions” and Bank One, NA (Main Office Chicago) or
any successor agent appointed pursuant to the terms of the Purchase Agreement,
as agent for Conduit and such Financial Institutions (in such capacity, the
“Agent”).


        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1

--------------------------------------------------------------------------------


ARTICLE I.
AMOUNTS AND TERMS

          Section 1.1 Purchase of Receivables.


(a)  

In consideration for the Purchase Price and upon the terms and subject to the
conditions set forth herein, (i) effective on the date hereof, each Originator
does hereby sell, assign, transfer, set-over and otherwise convey to Buyer,
without recourse (except to the extent expressly provided herein), and Buyer
does hereby purchase from each Originator, all of such Originator’s right, title
and interest in and to all Receivables originated by it and existing as of the
close of business on the Business Day immediately prior to the date hereof,
together, in each case, with all Related Security relating thereto and all
Collections thereof and (ii) from and after the date hereof, each Originator
hereby agrees to sell, assign, transfer, set-over and otherwise convey to Buyer,
without recourse (except to the extent expressly provided herein), and Buyer
hereby agrees to purchase from each Originator, all of such Originator’s right,
title and interest in and to all Receivables originated by it from and after the
date hereof, together, in each case, with all Related Security relating thereto
and all Collections thereof. In accordance with the preceding sentence, Buyer
shall acquire all of each Originator’s right, title and interest in and to all
Receivables originated by it and existing as of the close of business on the
Business Day immediately prior to the date hereof and thereafter arising through
and including the Termination Date with respect to such Originator, together
with all Related Security relating thereto and all Collections thereof, and
Buyer shall be obligated to pay the Purchase Price for each Receivable, its
Related Security and Collections in accordance with Section 1.2. In connection
with the payment of the Purchase Price for any Receivables purchased hereunder,
Buyer may request that the applicable Originator deliver, and such Originator
shall deliver, such approvals, opinions, information, reports or documents as
Buyer may reasonably request.


(b)  

It is the intention of the parties hereto that each Purchase of Receivables made
hereunder shall constitute a sale of “accounts” or “payment intangibles” (as
each such term is used in Article 9 of the UCC), which sale is absolute and
irrevocable and provides Buyer with the full benefits of ownership of the
Receivables. Except for the Purchase Price Credits owed pursuant to Section 1.3,
the sales of Receivables hereunder are made without recourse to the Originators;
provided, however, that (i) each Originator shall be liable to Buyer for all
representations, warranties and covenants made by such Originator pursuant to
the terms of the Transaction Documents to which such Originator is a party, and
(ii) such sales do not constitute and are not intended to result in an
assumption by Buyer or any assignee thereof of any obligation of the applicable
Originator or any other Person arising in connection with the Receivables, the
related Contracts and/or other Related Security or any other obligations of any
Originator. In view of the intention of the parties hereto that each Purchase of
Receivables made hereunder shall constitute a sale of such Receivables rather
than loans secured thereby, each Originator agrees that it will, on or prior to
the date hereof and in accordance with Section 4.1(e)(ii), mark its master data
processing records relating to the Receivables with a legend acceptable to Buyer
and to the Agent (as Buyer’s assignee), evidencing that Buyer has purchased such
Receivables as provided in this Agreement and agrees to note in its financial
statements that its Receivables have been sold to Buyer. Upon the request of
Buyer or the Agent (as Buyer’s assignee), each Originator will execute and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of Buyer’s ownership interest
in the Receivables originated by such Originator and the Related Security and
Collections with respect thereto, or as Buyer or the Agent (as Buyer’s assignee)
may reasonably request.


2

--------------------------------------------------------------------------------

          Section 1.2 Payment for the Purchases.


(a)  

The Purchase Price for the Purchase of Receivables originated by each Originator
that are in existence on the close of business on the Business Day immediately
preceding the date hereof (the “Initial Cutoff Date”) shall be payable in full
by Buyer to such Originator on the date hereof, and shall be paid to such
Originator in the following manner:


(i)  

with respect to the Purchase Price for the Purchase of Receivables originated by
Superior Pool Products LLC (“Pool Products”) and SCP Distributors LLC
(“Distributors”), by transfer of intercompany receivables owing to Buyer and due
from the applicable Originator, and


(ii)  

with respect to any remaining Purchase Price for the Purchase of Receivables
originated by Pool Products and Distributors, and the Purchase Price for the
Purchase of Receivables originated by SCP Services LP, by delivery of
immediately available funds, to the extent of funds made available to Buyer in
connection with its subsequent sale of an interest in such Receivables to the
Purchasers under the Purchase Agreement; provided that a portion of such funds
shall be offset by amounts owed by such Originator to Buyer on account of the
issuance of equity having a total value of not less than the Required Capital
Amount, and


(iii)  

the balance, by delivery of the proceeds of a subordinated revolving loan from
such Originator to Buyer (a “Subordinated Loan”) in an amount not to exceed the
least of (A) the remaining unpaid portion of such Purchase Price, (B) the
maximum Subordinated Loan that could be borrowed without rendering Buyer’s Net
Worth less than the Required Capital Amount, and (C) fifteen percent (15%) of
such Purchase Price. Such Originator is hereby authorized by Buyer to endorse on
the schedule attached to its Subordinated Note an appropriate notation
evidencing the date and amount of each advance thereunder, as well as the date
of each payment with respect thereto, provided that the failure to make such
notation shall not affect any obligation of Buyer thereunder.


The Purchase Price for each Receivable coming into existence after the Initial
Cutoff Date shall be due and owing in full by Buyer to the applicable Originator
or its designee on the date each such Receivable comes into existence (except
that Buyer may, with respect to any such Purchase Price, offset against such
Purchase Price any amounts owed by such Originator to Buyer hereunder and which
have become due but remain unpaid) and shall be paid to such Originator in the
manner provided in the following paragraphs (b), (c) and (d).

3

--------------------------------------------------------------------------------

(b)  

With respect to any Receivables coming into existence after the Initial Cutoff
Date, on each Settlement Date, Buyer shall pay the Purchase Price therefor to
the applicable Originator in accordance with Section 1.2(d) and in the following
manner:


          first, by delivery of immediately available funds, to the extent of
funds available to Buyer from its subsequent sale of an interest in the
Receivables to the Agent for the benefit of the Purchasers under the Purchase
Agreement, or other cash on hand; and/or


          second, by delivery of the proceeds of a Subordinated Loan, provided
that the making of any such Subordinated Loan shall be subject to the provisions
set forth in Section 1.2(a)(ii).


Subject to the limitations set forth in Section 1.2(a)(ii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to such Originator’s Termination Date. The Subordinated Loans shall be
evidenced by, and shall be payable in accordance with the terms and provisions
of such Originator’s Subordinated Note and shall be payable solely from funds
which Buyer is not required under the Purchase Agreement to set aside for the
benefit of, or otherwise pay over to, the Agent or the Purchasers.

(c)  

From and after an Originator’s Termination Date, each Originator shall not be
obligated to sell its Receivables to Buyer but, may, at its option, sell its
Receivables if such Originator reasonably determines that the Purchase Price
therefor will be satisfied with funds available to Buyer from sales of interests
in the Receivables pursuant to the Purchase Agreement, Collections, proceeds of
Subordinated Loans, other cash on hand or otherwise.


(d)  

Although the Purchase Price for each Receivable coming into existence after the
Initial Cutoff Date shall be due and payable in full by Buyer to the applicable
Originator on the date such Receivable comes into existence, settlement of the
Purchase Price between Buyer and such Originator shall be effected on a monthly
basis on Settlement Dates with respect to all Receivables coming into existence
during the same Calculation Period and based on the information contained in the
Monthly Report delivered by the Servicer pursuant to Article VIII of the
Purchase Agreement for the Calculation Period then most recently ended. Although
settlement shall be effected on Settlement Dates, increases or decreases in the
amount owing under the applicable Subordinated Note made pursuant to Section
1.2(b) shall be deemed to have occurred and shall be effective as of the last
Business Day of the Calculation Period to which such settlement relates.


4

--------------------------------------------------------------------------------

          Section 1.3 Purchase Price Credit Adjustments. If on any day, any
Originator is deemed to have received a Deemed Collection with respect to any
Receivable sold by it to Buyer hereunder, then, in such event, Buyer shall be
entitled to a credit (each, a “Purchase Price Credit”) against the Purchase
Price otherwise payable to such Originator hereunder in an amount equal to such
Deemed Collection. If such Purchase Price Credit exceeds the original
Outstanding Balance of the Receivables originated by the applicable Originator
on such day, then the applicable Originator shall pay the remaining amount of
such Purchase Price Credit in cash within 5 Business Days thereafter; provided
that if the applicable Originator’s Termination Date has not occurred, such
Originator shall be allowed to deduct the remaining amount of such Purchase
Price Credit from any indebtedness owed to it under its Subordinated Note to the
extent permitted thereunder.


          Section 1.4 Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of the applicable Originator designated from time to time by such Originator or
as otherwise directed by such Originator. In the event that any payment owed by
any Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law.


          Section 1.5 Transfer of Records.


(a)  

In connection with each Purchase of a Receivable from an Originator hereunder,
such Originator hereby sells, transfers, assigns and otherwise conveys to Buyer
all of such Originator’s right and title to and interest in the Records relating
to such Receivable without the need for any further documentation in connection
with such Purchase. In connection with such transfer, such Originator hereby
grants to each of Buyer, the Agent and the Servicer an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all
software used by such Originator to account for the Receivables originated or
serviced by such Originator, to the extent necessary to administer such
Receivables, whether such software is owned by such Originator or is owned by
others and used by such Originator under license agreements with respect
thereto, provided that should the consent of any licensor of such software be
required for the grant of the license described herein, to be effective, such
Originator hereby agrees that upon the request of Buyer (or Buyer’s assignee),
such Originator will use its reasonable efforts to obtain the consent of such
third-party licensor. The license granted hereby shall be irrevocable until the
indefeasible payment in full of the Aggregate Unpaids, and shall terminate on
the date this Agreement terminates in accordance with its terms.


(b)  

Each Originator (i) shall take such action requested by Buyer and/or the Agent
(as Buyer’s assignee), from time to time hereafter, that may be necessary or
appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from such Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for such Receivables and/or to recreate
such Records.


5

--------------------------------------------------------------------------------

          Section 1.6 Characterization.


(a)  

If, notwithstanding the intention of the parties expressed in Section 1.1(b),
any sale by any Originator to Buyer of Receivables hereunder shall be
characterized as a secured loan and not a sale, or such sale shall for any
reason be ineffective or unenforceable, then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law. For this
purpose and without being in derogation of the parties’ intention that each sale
of Receivables hereunder shall constitute a true sale thereof, each Originator
hereby grants to Buyer a valid and perfected security interest in all of such
Originator’s right, title and interest in, to and under all Receivables now
existing and hereafter arising, and in all Collections and Related Security with
respect thereto, each Post Office Box, Lock-Box and Collection Account, all
other rights and payments relating to the Receivables and all proceeds of the
foregoing to secure the prompt and complete payment of a loan deemed to have
been made in an amount equal to the Purchase Price of the Receivables originated
by such Originator together with all other obligations of such Originator
hereunder, which security interest shall be prior to all other Adverse Claims
thereto. Buyer and its assigns shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative, Each Originator hereby authorizes Buyer
(or any of its assigns), within the meaning of Section 9-509 of any applicable
enactment of the UCC, as secured party, to file, without the signature of the
debtor, the UCC financing statements contemplated hereby.


(b)  

Each Originator acknowledges that Buyer, pursuant to the Purchase Agreement,
shall assign to the Agent, for the benefit of the Agent and the Purchasers
thereunder, all of its rights, remedies, powers and privileges under this
Agreement and that the Agent may further assign such rights, remedies, powers
and privileges to the extent permitted in the Purchase Agreement. Each
Originator agrees that the Agent, as the assignee of the Seller, shall, subject
to the terms of the Purchase Agreement, have the right to enforce this Agreement
and to exercise directly all of Buyer’s rights and remedies under this Agreement
(including, without limitation, the right to give or withhold any consents or
approvals of Buyer to be given or withheld hereunder, and, in any case, without
regard to whether specific reference is made to Buyer’s assigns in the
provisions of this Agreement which set forth such rights and remedies) and each
Originator agrees to cooperate fully with the Agent and the Purchasers in the
exercise of such rights and remedies. Each Originator further agrees to give to
the Agent copies of all notices it is required to give to Buyer hereunder.


6

--------------------------------------------------------------------------------


ARTICLE II.
REPRESENTATIONS AND WARRANTIES

          Section 2.1 Representations and Warranties of Originators. Each
Originator hereby represents and warrants to Buyer, as to such Originator and
the Receivables originated by it, that, as of the date of each Purchase:


(a)  

Corporate Existence and Power. Such Originator is duly organized, validly
existing and in good standing under the laws of the state mentioned after its
name in the preamble to this Agreement, and is duly qualified to do business and
is in good standing as a foreign entity, and has and holds all power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.


(b)  

Power and Authority; Due Authorization, Execution and Delivery. The execution
and delivery by such Originator of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and such Originator’s use of the proceeds of each
Purchase made from it hereunder, are within its powers and authority and have
been duly authorized by all necessary action on its part. This Agreement and
each other Transaction Document to which such Originator is a party has been
duly executed and delivered by such Originator.


(c)  

No Conflict; No Bulk Sale. The execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate of formation and limited liability company
agreement, articles of organization and by-laws or certificate of limited
partnership and limited partnership agreement, as the case may be or any
shareholder agreements, voting trusts, and similar arrangements applicable to
any of its authorized shares, if applicable, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Originator or its Subsidiaries (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect. No
transaction contemplated hereby with respect to such Originator requires
compliance with any bulk sales act or similar law.


(d)  

Governmental Authorization. Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution and delivery by such Originator of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.


7

--------------------------------------------------------------------------------

(e)  

Actions, Suits. Except as disclosed in Parent’s reports on SEC Form 10-K or 10-Q
which have been previously delivered to Buyer (and its assigns), there are no
actions, suits or proceedings pending, or to the best of such Originator’s
knowledge, threatened, against or affecting such Originator, or any of its
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect. Such Originator is not
in default with respect to any order of any court, arbitrator or governmental
body.


(f)  

Binding Effect. This Agreement and each other Transaction Document to which such
Originator is a party constitute the legal, valid and binding obligations of
such Originator enforceable against such Originator in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(g)  

Accuracy of Information. All information heretofore furnished by such Originator
or any of its Affiliates to Buyer (or its assigns) for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.


(h)  

Use of Proceeds. No proceeds of any Purchase from such Originator hereunder will
be used (i) for a purpose that violates, or would be inconsistent with, any law,
rule or regulation applicable to such Originator or (ii) to acquire any security
in any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended, except, in the case of clause (i) and (ii),
for the acquisition of the capital stock of the Parent by the Parent.


(i)  

Good Title. Immediately prior to each Purchase from such Originator hereunder,
such Originator (i) is the legal and beneficial owner of the Receivables which
are to be the subject of such Purchase and (ii) is the legal and beneficial
owner of the Related Security with respect thereto or possesses a valid and
perfected security interest therein, in each case, free and clear of any Adverse
Claim, except as created by the Transaction Documents.


(j)  

Perfection. This Agreement, together with the filing of the financing statements
contemplated hereby, is effective to transfer to Buyer (and Buyer shall acquire
from such Originator) (i) legal and equitable title to, with the right to sell
and encumber each Receivable originated by such Originator, whether now existing
or hereafter arising, together with the Collections with respect thereto, and
(ii) all of such Originator’s right, title and interest in the Related Security
associated with each such Receivable, in each case, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed (or delivered to the Agent (as Buyer’s assignee) in form suitable for
filing) all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Buyer’s ownership interest in the Receivables originated by such
Originator, the Related Security and the Collections.


8

--------------------------------------------------------------------------------

(k)  

Places of Business and Locations of Records. The principal places of business
and chief executive office of such Originator and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit II or such other
locations of which Buyer has been notified in accordance with Section 4.2(a) in
jurisdictions where all action required by Section 4.2(a) has been taken and
completed. Such Originator’s Federal Employer Identification Number and
organizational identification number are correctly set forth on Exhibit II.


(l)  

Collections. The conditions and requirements set forth in Section 4.1(i) have at
all times been satisfied and duly performed. The names and addresses of all
Collection Banks, together with the account numbers of the Collection Accounts
of such Originator at each Collection Bank and the post office box number of
each Lock-Box and each Post Office Box, are listed on Exhibit III. Such
Originator has not granted any Person, other than Buyer (and its assigns)
dominion and control of any Post Office Box, Lock-Box or Collection Account, or
the right to take dominion and control of any such Post Office Box, Lock-Box or
Collection Account at a future time or upon the occurrence of a future event.


(m)  

Material Adverse Effect. Since December 31, 2002, no event has occurred that
would have a material adverse effect on (i) the ability of such Originator to
perform its obligations under this Agreement, or (ii) the collectibility of the
Receivables originated by such Originator generally or any material portion of
such Receivables.


(n)  

Names. In the past five (5) years, such Originator has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement and as listed on Exhibit II.


(o)  

Ownership of Originators. Parent owns, directly or indirectly, 100% of the
issued and outstanding shares of capital stock, membership interest or
partnership interest, as applicable, of such Originator, free and clear of any
Adverse Claim. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of such Originator.


(p)  

Not a Holding Company or an Investment Company. Such Originator is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Originator is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.


(q)  

Compliance with Law. Such Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable originated by such Originator, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.


9

--------------------------------------------------------------------------------

(r)  

Compliance with Credit and Collection Policy. Such Originator has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable originated by it and the related Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as permitted by Section 4.2(c) and in compliance with the notification
requirements in Section 4.1(a)(vii).


(s)  

Payments to such Originator. With respect to each Receivable transferred
hereunder by such Originator to Buyer, the Purchase Price received by such
Originator constitutes reasonably equivalent value in consideration therefor and
such transfer was not made for or on account of an antecedent debt except in
connection with the initial Purchase on the date hereof. No transfer by such
Originator of any Receivable hereunder is or may be voidable under any section
of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.


(t)  

Enforceability of Contracts. Each Contract with respect to each Receivable
originated by such Originator is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).


(u)  

Nature of Receivables. Each Receivable originated by such Originator is an
“account,” a “payment intangible” or “chattel paper” under and as defined in the
UCC of all applicable jurisdictions.


(v)  

Accounting. The manner in which such Originator accounts for the transactions
contemplated by this Agreement does not jeopardize the true sale analysis.


(w)  

Solvency. Such Originator is Solvent and will continue to be Solvent after the
consummation of the transactions contemplated under the Transaction Documents
including, without limitation, the creation of the security interests hereunder.


(z)  

Purpose. Such Originator has determined that, from a business viewpoint, its
sales of Receivables to Buyer and the other transactions contemplated herein and
in the Purchase Agreement are in the best interests of such Originator.



ARTICLE III.
CONDITIONS OF PURCHASE

          Section 3.1 Conditions Precedent to Initial Purchase. The initial
Purchase from each Originator under this Agreement is subject to the conditions
precedent that (a) Buyer shall have received on or before the date of such
Purchase those documents listed on Schedule A and (b) all of the conditions to
the initial purchase under the Purchase Agreement shall have been satisfied or
waived in accordance with the terms thereof.


10

--------------------------------------------------------------------------------

          Section 3.2 Conditions Precedent to Subsequent Purchases. Buyer’s
obligation to pay each Originator for Receivables coming into existence after
the Initial Cutoff Date shall be subject to the further conditions precedent
that: (a) the Facility Termination Date shall not have occurred; (b) Buyer (or
its assigns) shall have received such other opinions or documents as it may
reasonably request pursuant to Section 6.2 of the Purchase Agreement, and (c) on
the date such Receivable came into existence, the following statements shall be
true (and acceptance of the proceeds of any payment for such Receivable shall be
deemed a representation and warranty by such Originator that such statements are
then true):


(i)  

the representations and warranties of such Originator set forth in Article II
are true and correct on and as of the date such Receivable came into existence
as though made on and as of such date; and


(ii)  

no event has occurred and is continuing that will constitute a Termination Event
or a Potential Termination Event.


          Section 3.3 Reaffirmation of Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each Purchase of such
Originator’s Receivables and Related Security, shall be deemed to have certified
that the representations and warranties of such Originator contained in Article
II are true and correct as to such Originator on and as of the date of such
Purchase, with the same effect as though made on and as of such day, and that
each of the applicable conditions precedent set forth in this Article III has
been satisfied as of the date of such purchase.



ARTICLE IV.
COVENANTS

          Section 4.1 Affirmative Covenants of Originators. Until the date on
which this Agreement terminates in accordance with its terms, each Originator
hereby covenants as set forth below:


(a)  

Financial Reporting. Such Originator will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to Buyer (or its assigns):


(i)  

Annual Reporting. Within 90 days after the close of each of Parent’s fiscal
years, audited, unqualified financial statements (which shall include
consolidated balance sheets, statements of income and retained earnings and a
statement of cash flows) for Parent and its consolidated Subsidiaries for such
fiscal year certified in a manner acceptable to Buyer (or its assigns) by a
nationally recognized independent public accounting firm; provided that Parent’s
delivery to the Buyer of its filing with the SEC of SEC Form 10-K for each
fiscal year shall satisfy the requirements of this Section 4.1(a)(i) for each
Originator.


11

--------------------------------------------------------------------------------

(ii)  

Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of Parent’s fiscal years, consolidated balance sheets
of Parent and its consolidated Subsidiaries as at the close of each such period
and statements of income and retained earnings and a statement of cash flows for
Parent and its consolidated Subsidiaries for the period from the beginning of
such fiscal year to the end of such quarter, all certified by Parent’s chief
financial officer; provided that Parent’s delivery to the Buyer of its filing
with the SEC of SEC Form 10-Q for the first three quarters of each fiscal year
shall satisfy the requirements of this Section 4.1(a)(ii) for each Originator.


(iii)  

Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by an Authorized Officer of Parent and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.


(iv)  

Shareholders Statements and Reports. Promptly upon the furnishing thereof to the
shareholders of Parent, copies of all financial statements, reports and proxy
statements so furnished.


(v)  

SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports (other than
SEC Forms 10-K and 10-Q filed by Parent and delivered in accordance with
Sections 4.1(a)(i) and (ii) and other than SEC Forms 3, 4 or 5) which Parent or
any of its Subsidiaries files with the SEC.


(vi)  

Copies of Notices. Promptly upon its receipt of any notice, request for consent,
financial statements, certification, report or other communication under or in
connection with any Transaction Document from any Person other than Buyer, the
Agent or Conduit, copies of the same.


(vii)  

Change in Credit and Collection Policy. At least thirty (30) days prior to the
effectiveness of any material change in or material amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables originated by such Originator or decrease the
credit quality of any newly created Receivables, requesting Buyer’s consent
thereto.


(viii)  

Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Originator as Buyer (or its assigns)
may from time to time reasonably request in order to protect the interests of
Buyer (and its assigns) under or as contemplated by this Agreement.


12

--------------------------------------------------------------------------------

(b)  

Notices. Such Originator will notify the Buyer (or its assigns) in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:


(i)  

Termination Events or Potential Termination Events. The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of such Originator.


(ii)  

Judgment and Proceedings. (1) The entry of any judgment or decree against any
Originator or any of its Subsidiaries if the aggregate amount of all judgments
and decrees then outstanding against the Originators and their Subsidiaries
exceeds $5,000,000 after deducting (a) the amount with respect to which the
applicable Originator or Subsidiary is insured and with respect to which the
insurer has assumed responsibility in writing, and (b) the amount for which the
applicable Originator or Subsidiary is otherwise indemnified if the terms of
such indemnification are satisfactory to Buyer (or its assigns), and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against any Originator which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


(iii)  

Material Adverse Effect. The occurrence of any event or condition that has had,
or could reasonably be expected to have, a Material Adverse Effect.


(iv)  

Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Originator
is a debtor or an obligor.


(v)  

Downgrade of Parent. Any downgrade in the rating of any Indebtedness of Parent
by Standard and Poor’s Ratings Group or by Moody’s Investors Service, Inc.,
setting forth the Indebtedness affected and the nature of such change.


(c)  

Compliance with Laws and Preservation of Corporate Existence. Such Originator
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Originator will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
organization in each jurisdiction where its business is conducted, except where
the failure to so qualify or remain in good standing could not reasonably be
expected to have a Material Adverse Effect.


(d)  

Audits. Such Originator will furnish to Buyer (or its assigns) from time to time
such information with respect to it and the Receivables originated or serviced
by it as Buyer (or its assigns) may reasonably request. Such Originator will,
from time to time during regular business hours as requested by Buyer (or its
assigns), upon reasonable notice and at the sole cost of such Originator, permit
Buyer (or its assigns) or their respective agents or representatives: (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Originator relating to such Receivables and the
Related Security, including, without limitation, the related Contracts, and (ii)
to visit the offices and properties of such Originator for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Originator’s financial condition or such Receivables and the
Related Security or such Originator’s performance under any of the Transaction
Documents or such Originator’s performance under the Contracts and, in each
case, with any of the officers or employees of such Originator having knowledge
of such matters.


13

--------------------------------------------------------------------------------

(e)  

Keeping and Marking of Records and Books.


(i)  

Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables originated by it in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
such Receivables (including, without limitation, records adequate to permit the
immediate identification of each such new Receivable and all Collections of and
adjustments to each such existing Receivable). Such Originator will give Buyer
(or its assigns) notice of any material change in the administrative and
operating procedures referred to in the previous sentence other than a change in
the type of software used by such Originator.


(ii)  

Such Originator will: (A) on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Receivables
originated by it with a legend, acceptable to Buyer (or its assigns), describing
Buyer’s ownership interests in such Receivables and further describing the
Purchaser Interests of the Agent (on behalf of the Purchasers) under the
Purchase Agreement and (B) upon the request of Buyer (or its assigns) following
the occurrence of a Termination Event or an “Amortization Event” under and as
defined in the Purchase Agreement: (x) mark each Contract with a legend
describing Buyer’s ownership interests in such Receivables and further
describing the Purchaser Interests of the Agent (on behalf of the Purchasers)
and (y) deliver to Buyer (or its assigns) all Contracts (including, without
limitation, all multiple originals of any such Contract that constitutes an
instrument, a certificated security or chattel paper under the UCC) relating to
such Receivables.


(f)  

Compliance with Contracts and Credit and Collection Policy. Such Originator will
timely and fully (i) perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables originated or serviced by it, and (ii) comply in all material
respects with [the/its] Credit and Collection Policy in regard to each such
Receivable and the related Contract.


14

--------------------------------------------------------------------------------

(g)  

Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, (i) legal and equitable title to the Receivables
originated by such Originator and the associated Collections and (ii) all of
such Originator’s right, title and interest in the Related Security associated
with such Receivables, in each case, free and clear of any Adverse Claims other
than Adverse Claims in favor of Buyer (and its assigns) (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of Buyer as Buyer (or its assigns) may reasonably request).


(h)  

Purchasers’ Reliance. Such Originator acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from such Originator and any Affiliates thereof. Therefore, from and after the
date of execution and delivery of this Agreement, such Originator will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer’s
identity as a separate legal entity and to make it manifest to third parties
that Buyer is an entity with assets and liabilities distinct from those of such
Originator and any Affiliates thereof and not just a division of such Originator
or any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, such Originator (i) will not
hold itself out to third parties as liable for the debts of Buyer nor purport to
own the Receivables and other assets acquired by Buyer, (ii) will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the covenants set forth in Section 7.1(i) of the Purchase Agreement and
(iii) will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between such Originator and
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.


(i)  

Collections. Such Originator shall direct all Obligors to make payments of such
Originator’s Receivables directly to (i) a Post Office Box subject to a P.O. Box
Agreement or (ii) a Lock Box or Collection Account that is the subject of a
Collection Account Agreement at a Collection Bank. If, notwithstanding the
foregoing, any Obligor makes payment to such Originator, such Originator further
agrees to remit any Collections (including any security deposits applied to the
Outstanding Balance of any Receivable) that it receives on such Receivables
directly to a Collection Bank for deposit into a Collection Account within two
(2) Business Days after receipt thereof, and agrees that all such Collections
shall be deemed to be received in trust for Buyer and its assigns; provided
that, to the extent permitted pursuant to Section 1.2, such Originator may
retain such Collections as a portion of the Purchase Price then payable to or
apply such Collections to the reduction of the outstanding balance of its
Subordinated Note.


15

--------------------------------------------------------------------------------

(j)  

Taxes. Except to the extent that such Originator is included in consolidated tax
returns or reports filed by Parent, such Originator will file all tax returns
and reports required by law to be filed by it and will promptly pay all taxes
and governmental charges at any time owing, except any such taxes which are not
yet delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Such Originator will also pay when due any taxes
payable in connection with the Receivables originated by it, exclusive of taxes
on or measured by income or gross receipts of Buyer and its assigns.


(k)  

Insurance. Such Originator will maintain in effect, at such Originator’s
expense, such casualty and liability insurance as such Originator deems
appropriate in its good faith business judgment. Such Originator will pay the
premiums therefor. The foregoing requirements shall not be construed to negate,
reduce or modify, and are in addition to, such Originator’s obligations
hereunder.


          Section 4.2 Negative Covenants of Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants that:


(a)  

Name Change, Offices and Records. Such Originator will not (i) change its name
(within the meaning of Section 9-507(c) of any applicable enactment of the UCC),
identity, legal structure or location of books and records unless, at least
fifteen (15) Business Days prior to the effective date of any such name change,
change in legal structure or change in location of books and records, such
Originator notifies Buyer thereof and delivers to Buyer (or its assigns) such
financing statements (Forms UCC-1 and UCC-3) executed by such Originator (if
required under applicable law) which Buyer (or its assigns) may reasonably
request to reflect such name change, location change or change in legal
structure, together with such other documents and instruments that Buyer (or its
assigns) may reasonably request in connection therewith and has taken all other
steps to ensure that Buyer continues to have a first priority, perfected
ownership or security interest in the Receivables originated by it, the Related
Security related thereto and any Collections thereon, or (ii) change its
jurisdiction of organization unless Buyer (or its assigns) shall have received
from such Originator, prior to such change, (A) those items described in clause
(i) hereof, and (B) if Buyer (or any of its assigns) shall so request, an
opinion of counsel, in form and substance reasonably satisfactory to such
Person, as to such organization and such Originator’s valid existence and good
standing and the perfection and priority of Buyer’s ownership or security
interest in the Receivables originated by such Originator and the Related
Security and the Collections related thereto.


(b)  

Change in Payment Instructions to Obligors. Such Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Post Office Box, Lock-Box or
Collection Account, unless Buyer (or its assigns) shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box or Post Office Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box or an executed P.O. Box Agreement with respect to the new Post
Office Box; provided, however, that such Originator may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account or Post
Office Box.


16

--------------------------------------------------------------------------------

(c)  

Modifications to Contracts and Credit and Collection Policy. Such Originator
will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables originated or serviced by
such Originator or decrease the credit quality of any such newly created
Receivables. Except as otherwise permitted in its capacity as a permitted
sub-Servicer pursuant to Article VIII of the Purchase Agreement, such Originator
will not extend, amend or otherwise modify the terms of any Receivable
originated or serviced by it or any Contract related thereto other than in
accordance with the Credit and Collection Policy.


(d)  

Sales, Liens. Except pursuant to the Transaction Documents, such Originator will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, or create or suffer to exist any Adverse Claim
upon (including, without limitation, the filing of any financing statement) or
with respect to, any Receivable originated by it or the associated Related
Security or Collections, or upon or with respect to any Contract under which any
Receivable arises, or any Post Office Box, Lock-Box, or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of Buyer provided for
herein), and such Originator will defend the right, title and interest of Buyer
in, to and under any of the foregoing property, against all claims of third
parties claiming through or under such Originator. Such Originator shall not
create or suffer to exist any mortgage, pledge, security interest, encumbrance,
lien, charge or other similar arrangement on any of its inventory except in
connection with the Parent Credit Agreement.


(e)  

Accounting for Purchase. Such Originator will not, and will not permit any
Affiliate to, account for the transactions contemplated hereby in any manner
other than as a sale by such Originator to Buyer of Receivables originated by
such Originator and the associated Collections and Related Security.



ARTICLE V.
TERMINATION EVENTS

          Section 5.1 Termination Events. The occurrence of any one or more of
the following events shall constitute a Termination Event with respect to an
Originator:


(a)  

Such Originator shall fail (i) to make any payment or deposit required hereunder
when due and such failure continues for one (1) Business Day, or (ii) to perform
or observe any term, covenant or agreement hereunder (other than as referred to
in clause (i) of this paragraph (a)) or any other Transaction Document to which
it is a party and such failure shall continue for five (5) consecutive Business
Days.


(b)  

Any representation, warranty, certification or statement made by such Originator
in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.


17

--------------------------------------------------------------------------------

(c)  

Failure of such Originator or Performance Guarantor to pay any Indebtedness when
due in excess of $5,000,000; or the default by such Originator or Performance
Guarantor in the performance of any term, provision or condition contained in
any agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of such Originator or Performance Guarantor
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.


(d)  

(i) Such Originator, Performance Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against such Originator, Performance Guarantor or any of their
respective Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) such
Originator, Performance Guarantor or any of their respective Subsidiaries shall
take any action to authorize any of the actions set forth in the foregoing
clauses (i) or (ii) of this subsection (d).


(e)  

A Change of Control shall occur with respect to Performance Guarantor or such
Originator shall cease to be owned directly or indirectly by Performance
Guarantor.


(f)  

One or more final judgments for the payment of money in an amount in excess of
$5,000,000, individually or in the aggregate, shall be entered against such
Originator or Performance Guarantor on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility or as to which such
Originator or Performance Guarantor is not otherwise indemnified pursuant to
terms acceptable to Buyer (or its assigns), and such judgment shall continue
unsatisfied and in effect for thirty (30) consecutive days without a stay of
execution.


(g)  

The Originators shall fail to provide, or cause to be provided, on or before
April 30, 2003, the revised Credit and Collection Policy in form and substance
satisfactory to Buyer (and its assigns).


          Section 5.2 Remedies. Upon the occurrence and during the continuation
of a Termination Event, Buyer may take any of the following actions: (i) declare
the Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by the Originators; provided, however, that
upon the occurrence of a Termination Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to any Originator
under the Federal Bankruptcy Code, the Termination Date shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Originator and (ii) to the fullest extent
permitted by applicable law, declare that the Default Fee shall accrue with
respect to any amounts then due and owing by each Originator to Buyer. The
aforementioned rights and remedies shall be without limitation and shall be in
addition to all other rights and remedies of Buyer and its assigns otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.


18

--------------------------------------------------------------------------------


ARTICLE VI.
INDEMNIFICATION

          Section 6.1 Indemnities by Originators. Without limiting any other
rights that Buyer may have hereunder or under applicable law, each Originator
hereby agrees to indemnify (and pay upon demand to) Buyer and its assigns,
officers, directors, agents and employees (each, an “Indemnified Party”) from
and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of Buyer or any such assign) and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by Buyer of an
interest in the Receivables originated by such Originator, excluding, however,
in all of the foregoing cases:


(a)  

Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;


(b)  

Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or


(c)  

taxes imposed by the United States, the Indemnified Party’s jurisdiction of
organization (or, in the case of an individual, primary residence) or any other
jurisdiction in which such Indemnified Party has established a taxable nexus
other than in connection with the transactions contemplated hereby and by the
Purchase Agreement on or measured by the overall net income of such Indemnified
Party to the extent that the computation of such taxes is consistent with the
Intended Characterization;


provided, however, that nothing contained in this sentence shall limit the
liability of such Originator or limit the recourse of Buyer to such Originator
for amounts otherwise specifically provided to be paid by such Originator under
the terms of this Agreement. Without limiting the generality of the foregoing
indemnification, but subject to the exclusions in clauses (a), (b) and (c)
above, each Originator shall indemnify Buyer for Indemnified Amounts (including,
without limitation, losses in respect of uncollectible Receivables, regardless
of whether reimbursement therefor would constitute recourse to such Originator)
relating to or resulting from:

19

--------------------------------------------------------------------------------

(i)  

any representation or warranty made by such Originator (or any of its officers)
under or in connection with this Agreement, any other Transaction Document to
which such Originator is a party or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;


(ii)  

the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable originated by it, or any Contract
related thereto, or the nonconformity of any such Receivable or Contract with
any such applicable law, rule or regulation or any failure of any Originator to
keep or perform any of its obligations, express or implied, with respect to any
such Contract;


(iii)  

any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;


(iv)  

any products liability, personal injury or damage suit, or other similar claim
arising out of or in connection with goods that are the subject of any Contract
or any Receivable originated by such Originator;


(v)  

any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor) of the Obligor to the payment of any Receivable originated by such
Originator (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or services related to such Receivable or the
furnishing or failure to furnish such goods or services;


(vi)  

the commingling of Collections of such Receivables at any time with other funds;


(vii)  

any investigation, litigation or proceeding related to or arising from (A) this
Agreement or any other Transaction Document to which such Originator is a party,
(B) the transactions contemplated hereby, (C) the use by such Originator of the
proceeds of any purchase from it hereunder or (D) any other investigation,
litigation or proceeding relating to such Originator, in each case in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;


(viii)  

any inability to litigate any claim against any Obligor in respect of any such
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;


20

--------------------------------------------------------------------------------

(ix)  

(A) failure of such Originator generally to pay its debts as such debts become
due or admission by such Originator in writing of its inability to pay its debts
generally or any making by such Originator of a general assignment for the
benefit of creditors; or (B) the institution of any proceeding by or against
such Originator seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, or (C) the taking by
such Originator of any action to authorize any of the actions set forth in
clauses (A) or (B) above in this clause (ix);


(x)  

any failure to vest and maintain vested in Buyer or its assigns, or to transfer
to Buyer, legal and equitable title to, and ownership of, a first priority
perfected ownership interest in the Receivables originated by such Originator
and the associated Related Security and Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents); and


(xi)  

the failure to have filed, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any such Receivable, the Related Security
and Collections with respect thereto, and the proceeds of any thereof, whether
at the time of sale to Buyer or at any subsequent time.


          Section 6.2 Other Costs and Expenses. In addition to the obligations
of each Originator under Section 6.1, each Originator agrees to pay on demand:


(a)  

all reasonable costs and expenses, including attorneys’ fees, in connection with
the enforcement against such Originator of this Agreement and the other
Transaction Documents executed by such Originator; and


(b)  

all stamp duties and other similar filing or recording taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement or the other Transaction Documents executed by such
Originator, and agrees to indemnify Indemnified Parties against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.



ARTICLE VII.
MISCELLANEOUS

          Section 7.1 Waivers and Amendments.


21

--------------------------------------------------------------------------------

(a)  

No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.


(b)  

No provision of this Agreement may be amended, supplemented, modified or waived
except in writing signed by each Originator and Buyer and, to the extent
required under the Purchase Agreement, the Agent and the Financial Institutions
or the Required Financial Institutions.


          Section 7.2 Notices. All communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(a) if given by telecopy, upon the receipt thereof, (b) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (c) if given by any other means, when
received at the address specified in this Section 7.2.


          Section 7.3 Protection of Ownership Interests of Buyer.


(a)  

Each Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that Buyer (or its assigns) may request, to
perfect, protect or more fully evidence the interest of Buyer hereunder and the
Purchaser Interests, or to enable Buyer (or its assigns) to exercise and enforce
its (or their) rights and remedies hereunder. At any time, Buyer (or its
assigns) may, at the applicable Originator’s sole cost and expense, direct such
Originator to notify the Obligors of Receivables originated or serviced by it of
the ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.


(b)  

If any Originator fails to perform any of its obligations hereunder, Buyer (or
its assigns) may (but shall not be required to) perform, or cause performance
of, such obligation, and Buyer’s (or such assigns’) costs and expenses incurred
in connection therewith shall be payable by such Originator as provided in
Section 6.2. Each Originator irrevocably authorizes Buyer (and its assigns) at
any time and from time to time in the sole discretion of Buyer (or its assigns),
and appoints Buyer (and its assigns) as its attorney(ies)-in-fact, to act on
behalf of such Originator (i) to execute on behalf of such Originator as debtor
and to file financing statements necessary or desirable in Buyer’s (or its
assigns’) sole discretion to perfect and to maintain the perfection and priority
of the interest of Buyer in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
Buyer (or its assigns) in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of Buyer’s interests in the
Receivables. This appointment is coupled with an interest and is irrevocable.


22

--------------------------------------------------------------------------------

          Section 7.4 Confidentiality.


(a)  

Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent and Conduit
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that such Originator and its officers and employees may disclose such
information to such Originator’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.


(b)  

Anything herein to the contrary notwithstanding, each Originator hereby consents
to the disclosure of any nonpublic information with respect to it (i) to Buyer,
the Agent, the Financial Institutions or Conduit by each other, (ii) by Buyer,
the Agent or the Purchasers to any prospective or actual assignee or participant
of any of them and (iii) by the Agent to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
Conduit or any entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which Bank One acts as the administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing, provided each such Person is advised of the confidential
nature of such information and agrees (to the extent required under Regulation
FD promulgated by the Securities and Exchange Commission from time to time
pursuant to the Securities Act of 1933) to maintain the confidentiality thereof.
In addition, the Purchasers and the Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).


(c)  

Buyer shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to each Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of Buyer arising from or related to the transactions
contemplated herein provided, however, that each of Buyer and its employees and
officers shall be permitted to disclose such confidential or proprietary
information: (i) to the Agent, the Purchasers and the other Originators, (ii) to
any prospective or actual assignee or participant of the Agent or the other
Purchasers who execute a confidentiality agreement for the benefit of the
applicable Originator and Buyer on terms comparable to those required of Buyer
hereunder with respect to such disclosed information, (iii) to any rating
agency, provider of a surety, guaranty or credit or liquidity enhancement to
Conduit, (iv) to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, and (v) to the extent required pursuant to
any applicable law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings with competent
jurisdiction (whether or not having the force or effect of law) so long as such
required disclosure is made under seal to the extent permitted by applicable law
or by rule of court or other applicable body.


23

--------------------------------------------------------------------------------

          Section 7.5 Bankruptcy Petition.


(a)  

Each Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of Conduit or any Financial Institution that is a special
purpose bankruptcy remote entity, it will not institute against, or join any
other Person in instituting against, Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.


(b)  

Each Originator covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all Aggregate Unpaids under the
Purchase Agreement, it will not institute against, or join any other Person in
instituting against, Buyer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.


          Section 7.6 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF LOUISIANA.


          Section 7.7 CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT LOUISIANA OR THE 22ND JUDICIAL DISTRICT
COURT FOR THE PARIST OF ST. TAMMANY, LOUISIANA IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
ORIGINATOR PURSUANT TO THIS AGREEMENT, AND EACH ORIGINATOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY
ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA OR THE 22NDJUDICIAL
DISTRICT COURT FOR THE PARISH OF ST. TAMMANY, LOUISIANA.


24

--------------------------------------------------------------------------------

          Section 7.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.


          Section 7.9 Integration; Binding Effect; Survival of Terms.


(a)  

This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.


(b)  

This Agreement shall be binding upon and inure to the benefit of the
Originators, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Originator pursuant to
Article II; (ii) the indemnification and payment provisions of Article VI; and
(iii) Section 7.5 shall be continuing and shall survive any termination of this
Agreement.


          Section 7.10 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which, taken together, shall constitute one and the
same agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.


[SIGNATURE PAGES FOLLOW]

25

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

      SCP DISTRIBUTORS LLC           By: /S/ CRAIG K. HUBBARD   Name:   Craig K.
Hubbard   Title:   Secretary       Address:   109 Northpark Blvd., 4th Floor    
  Covington, LA 70433


      SCP SERVICES LP           By: /S/ CRAIG K. HUBBARD   Name:   Craig K.
Hubbard   Title:   Secretary       Address:   1021 Main Street, Suite 1150      
Houston, TX 77002


      SUPERIOR POOL PRODUCTS LLC           By: /S/ CRAIG K. HUBBARD   Name:  
Craig K. Hubbard   Title:   Secretary       Address:   109 Northpark Blvd., 4th
Floor       Covington, LA 70433


      SUPERIOR COMMERCE LLC           By: /S/ CHRISTOPHER WILSON   Name:  
Christopher Wilson   Title:   President       Address:   c/o SCP Property Co.  
    2325-B Renaissance Drive,       Suite 10       Las Vegas, NV 89119

[Signature Page to Receivables Sale Agreement]

--------------------------------------------------------------------------------


EXHIBIT I

Definitions

        This is Exhibit I to the Agreement (as hereinafter defined). As used in
the Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

        “Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

        “Agreement” means the Receivables Sale Agreement, dated as of
March 27, 2003, among the Originators and Buyer, as the same may be amended,
restated or otherwise modified.

        “Authorized Officer” means, with respect to each Originator, its
president, corporate controller or chief financial officer.

        “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois and The Depository
Trust Company of New York is open for business.

        “Buyer” has the meaning set forth in the preamble to the Agreement.

        “Calculation Period” means each calendar month or portion thereof which
elapses during the term of the Agreement. The first Calculation Period for each
Originator shall commence on the date of the initial Purchase of Receivables
from such Originator hereunder and the final Calculation Period shall terminate
on its Termination Date.

        “Change of Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of Parent or any Originator.

        “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.

        “Conduit” has the meaning set forth in the Preliminary Statements to the
Agreement.

1

--------------------------------------------------------------------------------

        “Credit and Collection Policy” means the Originator’s credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

        “Deemed Collections” means the aggregate of all amounts an Originator
shall have been deemed to have received as a Collection of a Receivable sold by
it. An Originator shall be deemed to have received a Collection (but only to the
extent of the reduction or cancellation identified below) of a Receivable sold
by it if at any time (i) the Outstanding Balance of any such Receivable is
either (x) reduced as a result of any defective or rejected goods, any discount
or any adjustment or otherwise by such Originator (other than cash Collections
on account of the Receivables) or (y) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction) or (ii) any of
the representations or warranties in Article II were not true with respect to
such Receivable at the time of its sale hereunder (in which case, such
Originator shall be deemed to have received a Collection in an amount equal to
the Outstanding Balance of such Receivable).

        “Default Fee” means a per annum rate of interest equal to the sum of (i)
the Base Rate, plus (ii) 2% per annum (computed for actual days elapsed on the
basis of a year consisting of 360 days).

        “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.

        “Discount Factor” means, with respect to any Receivable, a percentage
calculated to provide Buyer with a reasonable return on its investment in such
Receivable after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Receivable and the cost to Buyer of
financing its investment in such Receivable during such period and (ii) the risk
of nonpayment by the related Obligor. Each Originator and Buyer may agree from
time to time to change the Discount Factor with respect to the Receivables
originated by such Originator based on changes in one or more of the items
affecting the calculation thereof, provided that any change to the Discount
Factor shall take effect as of the commencement of a Calculation Period, shall
apply only prospectively and shall not affect the Purchase Price payment in
respect of a Purchase which occurred during any Calculation Period ending prior
to the Calculation Period during which any Originator and Buyer agree to make
such change.

        “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.

        “Initial Cutoff Date” has the meaning set forth in Section 1.2(a).

        “Intended Characterization” means, for income tax purposes, the
characterization of the acquisition by the Purchasers of Purchaser Interests
under the Purchase Agreement as a loan or loans by the Purchasers to the Seller
secured by the Receivables, the Related Security and the Collections.

2

--------------------------------------------------------------------------------

        “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of Parent and its Subsidiaries, taken as a
whole, (ii) the ability of any Originator to perform its obligations under the
Agreement or any other Transaction Document, (iii) the legality, validity or
enforceability of the Agreement or any other Transaction Document, (iv) Buyer’s
(or any of its assigns’) interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectibility of the Receivables generally or of
any material portion of the Receivables, in each case, relating to Receivables
sold by such Originator hereunder.

        “Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

        “Obligor” means a Person obligated to make payments pursuant to a
Contract.

        “Original Balance” means, with respect to any Receivable coming into
existence after the Initial Cutoff Date, the Outstanding Balance of such
Receivable on the date it was created.

        “Originator(s)” has the meaning set forth in the preamble to the
Agreement.

        “Parent” means SCP Pool Corporation, a Delaware corporation.

        “Performance Guarantor” means Parent.

        “Potential Termination Event” means an event which, without remedial
action and with the passage of time or the giving of notice, or both, would
constitute a Termination Event.

        “Purchase” means each purchase pursuant to Section 1.1(a) of the
Agreement by Buyer from an Originator of Receivables originated by such
Originator and the Related Security and Collections related thereto, together
with all related rights in connection therewith.

        “Purchase Agreement” has the meaning set forth in the Preliminary
Statements to the Agreement.

        “Purchase Price” means, with respect to any Receivable, the price to be
paid by Buyer to the applicable Originator for such Receivable and the Related
Security and Collections with respect thereto in accordance with Section 1.2 of
the Agreement, which price shall equal (i) the product of (x) the Original
Balance of such Receivable, multiplied by (y) one minus the Discount Factor then
in effect, minus (ii) any Purchase Price Credits to be credited against the
Purchase Price otherwise payable in accordance with Section 1.3 of the
Agreement.

3

--------------------------------------------------------------------------------

        “Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.

        “Receivable” means all indebtedness and other obligations owed to an
Originator (at the times it arises, and before giving effect to any transfer or
conveyance under the Agreement) or Buyer (after giving effect to the transfers
under the Agreement) or in which such Originator or Buyer has a security
interest or other interest, including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible, arising in connection with the sale of goods or the
rendering of services by such Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or such
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.

        “Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

        “Related Security” means, with respect to any Receivable:

(i)  

all of the applicable Originator’s interest in the inventory and goods (but only
to the extent such inventory or goods consists of returned or repossessed
inventory or goods), if any, the sale of which by such Originator gave rise to
such Receivable, and all insurance contracts with respect thereto,


(ii)  

all other security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,


(iii)  

all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,


(iv)  

all service contracts and other contracts and agreements associated with such
Receivable,


(v)  

all Records related to such Receivable,


4

--------------------------------------------------------------------------------

(vi)  

all of the applicable Originator’s right, title and interest in each Post Office
Box, each Lock-Box and each Collection Account, and


(vii)  

all proceeds of any of the foregoing.


        “Required Capital Amount” means, as of any date of determination, an
amount equal to the greater of (i) 3% of the aggregate Outstanding Balance of
the Receivables as of such date and (ii) $1,500,000.

        “SEC” means the United States Securities and Exchange Commission or any
successor regulatory body.

        “Settlement Date” means, with respect to each Calculation Period, the
date that is the 2nd calendar day of the month following such Calculation
Period.

        “Solvent” means, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof and (b) the assets and properties of such Person
at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person; provided that for all purposes of determining the
amount of Indebtedness under this clause (b), Indebtedness shall include,
without duplication, subordinated and contingent liabilities computed at the
amount which such Person has a reasonable basis to believe represents an amount
which can reasonably be expected to become an actual or matured liability (and
including as to contingent liabilities arising pursuant to any guarantee the
face amount of such liability as reduced to reflect the probability of it
becoming a matured liability).

        “Subordinated Loan” has the meaning set forth in Section 1.2(a) of the
Agreement.

        “Subordinated Note” means each promissory note in substantially the form
of Exhibit VI hereto as more fully described in Section 1.2 of the Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

        “Termination Date” means, as to each Originator, the earliest to occur
of (i) the Facility Termination Date, (ii) the Business Day immediately prior to
the occurrence of a Termination Event set forth in Section 5.1(d) with respect
to such Originator, (iii) the Business Day specified in a written notice from
Buyer (or its assigns) to such Originator following the occurrence of any other
Termination Event, and (iv) the date which is thirty (30) Business Days after
Buyer’s receipt of written notice from such Originator that it wishes to
terminate the facility evidenced by this Agreement.

        “Termination Event” has the meaning set forth in Section 5.1 of the
Agreement.

5

--------------------------------------------------------------------------------

        “Transaction Documents” means, collectively, this Agreement, each
Collection Account Agreement, each PO Box Agreement the Subordinated Notes and
all other instruments, documents and agreements executed and delivered in
connection herewith.

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

6

--------------------------------------------------------------------------------

ALL OTHER EXHIBITS ARE INTENTIONALLY OMITTED